Citation Nr: 1422312	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a Board hearing in August 2009.  This transcript has been associated with the claims file.  

In November 2009 and April 2011 the Board remanded the Veteran's lumbar spine disability claim for VA examinations.  All development was completed and in an August 2012 decision the Board denied entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of an increased evaluation and remanding the matter for further proceedings.  

In November 2013 the Veteran raised the issues of entitlement to service connection for nerve damage of the bilateral feet and a cervical spine disorder.  He also requested entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran contends that a September 2013 statement from Dr. N. reveals evidence of ankylosis, this is not clear.  The statement from Dr. N reads that the Veteran's "entire thoracolumbar spine is in flexion which has resulted in radiculopathy, which I feel is due to nerve root stretching."  

Under The General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a, unfavorable ankylosis is shown where the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The September 2013 private treatment provider's meaning is unclear as to the report of flexion capability. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he can submit a new opinion by Dr. N. which discusses whether the Veteran has unfavorable ankylosis, with a rationale as to why.  

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.





The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's spine.

The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must describe all present neurological manifestations of the Veteran's lumbar spine disability, including nerve disorders of the lower extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must provide an opinion as to whether the Veteran has unfavorable ankylosis as defined under The General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this criteria, unfavorable ankylosis is shown where the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.




The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  Then readjudicate the claim.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



